   

“Ht
j
|
fr
oh

oath

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KAREEM MARTIN,
Movant, 21-CV-3268 (VB)
-against- 14-CR-0604-3 (VB)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

In an Order to Amend dated May 10, 2021, the Court directed petitioner Kareem Martin
to file an amended motion under 28 U.S.C. § 2255 by no later than July 9, 2021. The Clerk
mailed the Order to Amend to petitioner at Big Sandy USP, at the address he provided when he
filed his 2255 motion. That mailing was returned to the Court with the notation: “Return to
Sender, Not Deliverable as Addressed, Unable to Forward.”

According to the Bureau of Prisons inmate locator website, petitioner is no longer located
at Big Sandy USP, and is now located at Thomson USP. Because petitioner apparently did not
receive the Court’s Order to Amend, the deadline for petitioner to file his amended Section 2255
motion is extended to August 9, 2021. Petitioner shall carefully review the Order to Amend, and
shall file his amended Section 2255 motion in accordance with the instructions in the Order to
Amend. Specifically, in his amended Section 2255 motion, petitioner shall (1) present all
grounds for relief and any facts in support of each ground, and (2) provide any and all facts about
his inability to file the motion sooner. To be clear, petitioner shall file his amended Section 2255
motion with the Court by no later than August 9, 2021.

Chambers will mail a copy of this Order, along with a copy of the Order to Amend, to
petitioner at the following address:

Kareem Martin, Reg. No. 71374-054
USP Thomson

U.S. Penitentiary

P.O. Box 1002

Thomson, IL 61285

The Clerk shall update the docket to reflect petitioner’s address as above.

Dated: June 9, 2021 SO ORDERED:

White Plains, NY

Vincent L. Briccetti
United States District Judge

 
